UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                               Before
          J.R. MCFARLANE, M.C. HOLIFIELD, K.J. BRUBAKER
                      Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                   CHRISTOPHER D. WILSON
    AVIATION ELECTRONICS TECHNICIAN AIRMAN (E-3), U.S. NAVY

                           NMCCA 201400222
                       GENERAL COURT-MARTIAL


Sentence Adjudged: 26 February 2014.
Military Judge: CAPT Bethany Payton-O’Brien, JAGC, USN.
Convening Authority: Commander, Electronic Attack Wing,
U.S. Pacific Fleet, Naval Air Station, Whidbey Island, Oak
Harbor, WA.
Staff Judge Advocate's Recommendation: LT A. Jennings,
JAGC, USN.
For Appellant: CDR Christopher E. Roper, JAGC, USN.
For Appellee: Maj Suzanne M. Dempsey, USMC; LT Ann Dingle,
JAGC, USN.

                            28 October 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge, sitting as a special court-martial,
convicted the appellant, pursuant to his pleas, of use of
cocaine on divers occasions, introduction of cocaine with intent
to distribute, introduction of marijuana, and disorderly conduct
in violation of Articles 112a and 134, Uniform Code of Military
Justice, 10 U.S.C. §§ 912a and 934. The military judge
sentenced the appellant to confinement for eight months,
reduction to pay grade E-1, and a bad-conduct discharge. The
convening authority (CA) approved the adjudged sentence and,
except for the discharge, ordered it executed.

     In his sole assignment of error, the appellant notes that
the promulgating order signed by the CA misidentifies Charge I
as a violation of Article 120, UCMJ, instead of Article 112a.
We find no prejudice to the appellant with regard to this error,
but he is entitled to have his records accurately reflect the
results of his court-martial. United States v. Crumpley, 49
M.J. 538, 539 (N.M.Ct.Crim.App. 1998).

     We conclude that the findings and the sentence are correct
in law and fact and that no error materially prejudicial to the
substantial rights of the appellant was committed. Arts. 59(a)
and 66(c), UCMJ. The findings and the sentence are therefore
affirmed. We direct that the supplemental court-martial order
accurately reflect Charge I as a violation of Article 112a,
UCMJ.


                                For the Court




                                R.H. TROIDL
                                Clerk of Court




                                2